internal_revenue_service number release date index number ------------------------- -------------------------------- --------------------------- -------------------------- ------------------------------------------------------------ -- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ----------- telephone number -------------------- refer reply to cc ita b06 plr-110677-19 date date legend taxpayer ----------------------- ---------------------- applicant ------------------------------------ ----------------------------------------------- applicant -------------------------------------------- ----------------------------------------------- accounting firm --------------- tax_year ------ dear ----------------- this letter is in reply to a request for a private_letter_ruling made by taxpayer on behalf of itself and applicant sec_1 and taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file forms application_for change in accounting_method for tax_year taxpayer and its subsidiaries applicant sec_1 and file federal consolidated income_tax returns these returns are filed on a calendar_year basis facts plr-110677-19 taxpayer retained the services of accounting firm to assist in preparing its federal consolidated tax_return for tax_year while this return was being prepared taxpayer decided to implement three accounting_method changes accounting firm determined that all three accounting_method changes could be implemented via the automatic change procedures set forth in revproc_2015_13 2013_5_irb_419 the firm accordingly helped taxpayer prepare the three automatic accounting_method changes requests for tax_year these three changes are to change applicant and applicant 2’s depreciation of certain tangible_property and computer_software from impermissible methods to permissible accounting methods under section dollar_figure of revproc_2018_31 2018_22_irb_637 to change the accounting_method used by applicant to recognize income for advance_payments provided under sec_5 of revproc_2004_34 2004_22_irb_991 and under section dollar_figure of revproc_2018_31 to change the accounting_method used by applicant relating to its election of the remodel-refresh safe_harbor provided by section dollar_figure of revproc_2015_56 2015_49_irb_827 under section dollar_figure of revproc_2018_31 with the authorization of taxpayer accounting firm timely electronically filed taxpayer’s federal consolidated_income_tax_return for tax_year included in this filing were the three original forms also the three accounting_method changes were reflected on the consolidated_return filed for tax_year however the required copies of the forms were not filed with the appropriate office at the internal_revenue_service irs due to an unintentional error taxpayer represents that it was a few months after accounting firm filed its federal consolidated_income_tax_return for tax_year that it discovered the failure to submit copies of the three forms to the appropriate office of the irs it also represents that it engaged accounting firm to quickly file this request for an extension of time under sec_301_9100-1 and sec_301_9100-3 rulings requested taxpayer requests an extension of time for filing the copies of the three original forms which were attached to taxpayer’s federal consolidated_income_tax_return for tax_year under sec_301_9100-1 and sec_301_9100-3 law and analysis sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations published plr-110677-19 in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides for extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the requested accounting_method changes are regulatory elections as defined under sec_301_9100-1 because the due_date of the changes are prescribed in sec_1_446-1 of the income_tax regulations and section a of revproc_2015_13 taxpayer’s request must be analyzed under the requirements of sec_301 because the automatic provisions of sec_301_9100-2 are not applicable requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government see sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make a regulatory election is discovered by the irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity of the election iv reasonably relied on written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the internal_revenue_code at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made plr-110677-19 further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should be been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion on the basis of taxpayer’s representations we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for taxpayer to file copies of the three forms this extension shall be for a period of days from the date of this ruling except as expressly set forth above this office neither expresses nor implies any opinion concerning any_tax consequences of the facts described above under any other provision of the code or regulations this ruling merely permits taxpayer to file copies of form_3115 late we have no opinion as to whether any of the three accounting_method changes discussed in this private_letter_ruling can be implemented via the automatic change procedures set forth in revproc_2015_13 or whether the changes should be approved by a director in connection with the examination of taxpayer’s federal consolidated income_tax returns the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for an extension of time to file the required copies of the three forms all material is subject_to verification on examination this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of taxpayer’s authorized representatives sincerely senior counsel branch cheryl l oseekey office of associate chief_counsel income_tax accounting
